internal ravenua service director exempt_organizations rulings and agreements department of the treasury p o box - room cincinnati ohic number release date date jan legend the foundation county colleges universities free application the scholarship dollar_figure amount dollar_figure amount n o t o r c e i l e b e k employer_identification_number person to contact - id contact telephone numbers oil a g is classified as of the code and that it your letter indicates that b will be awarding m up to an amount of x to eligible students funding will be sent directly to the applicable accredited college or university vary in the future awards will be made dear this supersedes our letter dated movember that was incomplete and incorrectly mailed out by the specialist at the group level we have considered your request for advance approval of your grant-making programs under sec_4945 of the internal reventle code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 c private_foundation as defined in sec_509 a a summer funding program will be available for scholars after completion of the and years the scholarship will be renewable for up to four years year can be considered under special circumstances the scholarship is intended for highly promising high school senior that graduates from a high school in c have financial need and are entering one of the following colleges universities there is also the opportunity for students to study abroad or obtain internships for credit-bearing courses from an accredited college or university leading to service per year will be required of each scholar however in the inaugural year approximately the number of scholarships awarded will maximum awards of summer funding will be y twenty hours of community an undergraduate degree however a fifth d page the selection of recipients for awards will be based on a minimum gpa of and for those students who have attended an accredited high school for the previous two years each applicant is ranked using a scorecard once scores are submitted rankings may be combined for an overall rank- ordering of the applications the selection committee than reconvenes to discuss their rankings applicants selected for in-person interviews committee collectively scores the applicants on the collective information components for each applicant the committee assembles a finalist pool of after each interview the scholars are selected based scorecards will contain the following potential - based on an essay and recommendations how this individual compares to similar students community service - already made or community is there evidence that this individual has is capable of making a contribution to her or his academic achievement - using the already available student gpa financial need - examining the student's application rate and financial need in comparison to other applicants their comments - made by the selection committee members the committee will b a five-person scholarship selection committee will be used to develop the program and undertake the selection process membership on this committee will require a significant amount of time but will enable the committee to remain actively engaged in the support of scholars over the course of their studies the committee members will independent non-discriminatory and objective be appointed to replacement members that are qualified members of the community eligible individuals for scholarships will exclude disqualified persons or family members of a trustees staff or the scholarship selection committee there shall be no discrimination based upon race color creed religion or sex a one year term and the trustees of a will select e made up of individuals who are in order to keep the scholarship in a renewable status the following will be required of each student a grade report must be submitted each quarter semester for consideration indicating a minimum gpa of documentation of community service if a student is not meeting one or more of these standards then the scholarship committee will review the scholar’s progress and make an individual determination on continuing funding page if the terms of the award are violated the award will be terminated and no further payments will be made to the university college as indicated on schedule h submitted with approval request the organization agrees to maintain records which include the followin a information used to evaluate the qualification of potential grantees b identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation's grant program and b of the code impose certain excise_taxes on sec_4945 a taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable expenditure’ means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 d shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to is demonstrated that a procedure approved in advance if or other similar purposes by such it the grant constitutes a scholarship or fellowship_grant which is to be used for subject_to the provisions of sec_117 a study at an educational_organization described in sec_170 b a and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 b if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53 c approval a private_foundation must demonstrate that of the regulations provides that to secure i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finances and ii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance page it is based of the code of the code and granted according to these procedures will not be based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 that scholarships taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 this determination is conditioned on the understanding that there will be is further no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to programs only as long as the standards and procedures succeeding grant under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above of the code provides that it may not be used or cited as please sincerely yours robert choi director of exempt_organizations rulings and agreements
